Case: 20-10210     Document: 00515629765         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-10210                     November 6, 2020
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Mondragon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:01-CR-136-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Victor Mondragon appeals his concurrent, within-guidelines
   sentences of 97 months of imprisonment imposed following his guilty plea
   convictions of one count of aiding and abetting and possession with intent to
   distribute marijuana and one count of conspiracy to distribute and possession


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10210        Document: 00515629765        Page: 2   Date Filed: 11/06/2020




                                    No. 20-10210


   with intent to distribute marijuana. His total offense level included an
   upward adjustment for obstruction of justice, pursuant to U.S.S.G. § 3C1.1,
   because he failed to appear for sentencing in 2001. He argues that the district
   court erred by declining to grant him a reduction for acceptance of
   responsibility under U.S.S.G. § 3E1.1, contending that his case is of the
   extraordinary kind where both the §§ 3C1.1 and 3E1.1 adjustment may apply.
          This court will “affirm the denial of a reduction for acceptance of
   responsibility unless it is without foundation, a standard of review more
   deferential than the clearly erroneous standard.” United States v. Lord, 915
   F.3d 1009, 1017, cert. denied, 140 S.Ct. 320 (2019) (internal quotation marks
   and citation omitted). Conduct resulting in an enhancement for obstruction
   of justice, pursuant to § 3C1.1, “ordinarily indicates that the defendant has
   not accepted responsibility for his criminal conduct.” § 3E1.1, comment.
   (n.4). Yet, there may be extraordinary cases in which both adjustments
   apply. § 3E1.1, comment. (n.4); United States v. Chung, 261 F.3d 536, 540
   (5th Cir. 2001).
          Mondragon initially minimized his involvement in the offense of
   conviction and failed to appear for sentencing in 2001, remaining at large for
   18 years. His acceptance of responsibility following his rearrest does not
   overcome the obstruction enhancement for absconding. See United States v.
   Ayala, 47 F.3d 688, 691 (5th Cir. 1995). Although he asserts his failure to
   appear was based on good reasons and not on lack of acceptance, given the
   facts surrounding his abscondence, the district court’s conclusion that
   extraordinary circumstances did not justify the award of a reduction
   acceptance of responsibility is not without foundation.
          The judgment of the district court is AFFIRMED.




                                         2